Exhibit 10.1

FIRST AMENDMENT

TO LOAN AND SECURITY AGREEMENT

This First Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of August 30, 2012, by and between COMERICA BANK (“Bank”) and
CARBONITE, INC., a Delaware corporation (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of May 11, 2011, as amended, modified, supplemented, extended or restated
from time to time (collectively, the “Agreement”). The parties desire to amend
the Agreement in accordance with the terms of this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:

 

  1. Section 6.6 of the Agreement is hereby amended and restated in its entirety
to read as follows:

6.6 Accounts. Borrower shall maintain, and shall cause all of its Subsidiaries
to maintain, all of its and their depository and operating accounts with Bank
and all of its and their securities and investment accounts with Bank and Bank
Affiliates (subject to control agreements satisfactory to Bank); provided,
however, (a) so long as (i) no Event of Default has occurred that is continuing
and (ii) Borrower maintains unencumbered Cash in one or more accounts with Bank
or Bank Affiliates in an amount in excess of fifty percent (50%) of the combined
value of all of its deposit, operating, securities and investment accounts
(whether maintained with or through Bank or any other Person), Borrower may
maintain cash and securities in excess of such amount in those accounts outside
of Bank that are identified on the Schedule, so long as such accounts remain, at
all times, subject to Bank’s first priority security interest, pursuant to
account control agreements in form and substance satisfactory to Bank,
(b) Borrower’s Subsidiaries may maintain cash and securities in the accounts
outside of Bank identified on the Schedule, so long as such accounts (other than
accounts of Excluded Foreign Subsidiaries) remain, at all times, subject to
Bank’s first priority security interest, pursuant to account control agreements
in form and substance satisfactory to Bank, and (c) Carbonite China may maintain
its accounts outside of Bank that are identified on the Schedule and such
accounts may be maintained without being subject to an account control
agreement.

 

  2. Section 6.7 of the Agreement is hereby amended and restated in its entirety
to read as follows:

6.7 Financial Covenants. Borrower shall at all times maintain the following
financial and operational ratios and covenants:

(a) Minimum Current Ratio. From and after the date on which the outstanding
Obligations are first equal to or exceed Five Million Dollars ($5,000,000), a
ratio of (i) the sum of Borrower’s Cash plus the net billed amount of all
Accounts aged less than ninety (90) days from invoice date, to (ii) Current
Liabilities (excluding deferred revenue), of at least 1.25 to 1.00, tested as of
the last day of each Reporting Period.

(b) Minimum Active Subscriptions. From and after the date on which the
outstanding Obligations are first equal to or exceed Five Million Dollars
($5,000,000), not fewer than One Million (1,000,000) subscribers (not Affiliated
with Borrower) under active Subscription Agreements, tested as of the last day
of each Reporting Period.

3. Exhibit A to the Agreement is hereby amended by adding, or amending and
restating, the following defined terms to read as follows:

“Aggregate Acquisition Cap” means, for any time of determination, Thirty Million
Dollars ($30,000,000) if, at such time, the Net Cash Amount, both before and
after giving effect to the subject

 

-1-



--------------------------------------------------------------------------------

Acquisition Transaction, is equal to or greater than Twenty Million Dollars
($20,000,000). In respect of any Acquisition Transaction, the Aggregate
Acquisition Cap applicable to such Acquisition Transaction shall be determined
based on the Net Cash Amount calculated both before and after giving effect to
the consummation of such Acquisition Transaction. For the sake of clarity, the
parties acknowledge and agree that such amounts are not incremental and that
each Acquisition Transaction shall count against the Aggregate Acquisition Cap
and all subsequent calculations of the Aggregate Acquisition Cap.

“Cash” means unrestricted cash, cash equivalents and marketable securities.

“Current Liabilities” means, as of any applicable date, all amounts that should,
in accordance with GAAP, be included as current liabilities on the consolidated
balance sheet of Borrower and its Subsidiaries, as at such date, plus, to the
extent not already included therein, all Obligations owing to Bank.

“First Amendment Closing Date” means August 30, 2012.

“Pricing Addendum” means that certain Prime Referenced Rate Addendum to Loan and
Security Agreement, by and between Bank and Borrower, dated as of the First
Amendment Closing Date, as amended, modified, supplemented or restated from time
to time, a copy of which is attached hereto as Exhibit F.

“Revolving Line” means a Credit Extension of up to Twenty Five Million Dollars
($25,000,000).

“Revolving Maturity Date” means August 30, 2013.

4. Exhibit D to the Agreement is hereby amended and restated in its entirety and
replaced with Exhibit D attached hereto.

5. Exhibit E to the Agreement is hereby amended and restated in its entirety and
replaced with Exhibit E attached hereto.

6. Exhibit F to the Agreement is hereby amended and restated in its entirety and
replaced with Exhibit F attached hereto.

7. No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.

8. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement (as amended by this Amendment). The
Agreement, as amended hereby, shall be and remain in full force and effect in
accordance with its terms and hereby is ratified and confirmed in all respects.
Except as expressly set forth herein, the execution, delivery, and performance
of this Amendment shall not operate as a waiver of, or as an amendment of, any
right, power, or remedy of Bank under the Agreement, as in effect prior to the
date hereof. Borrower ratifies and reaffirms the continuing effectiveness of all
promissory notes, guaranties, security agreements, mortgages, deeds of trust,
environmental agreements, and all other instruments, documents and agreements
entered into in connection with the Agreement. Borrower hereby further affirms
its absolute and unconditional promise to pay to Bank the Advances, all other
Credit Extensions and all other amounts due under the Letters of Credit and the
other Loan Documents (including, without limitation, the Obligations), at the
times and in the amounts provided for therein. Borrower confirms and agrees that
the obligations of Borrower to Bank under the Agreement as supplemented hereby
are secured by and entitled to the benefits of the Loan Documents. The parties
agree that this Amendment shall be deemed to be one of the Loan Documents under
the Agreement. Nothing in this Amendment shall constitute a satisfaction of any
of Borrower’s Obligations.

 

-2-



--------------------------------------------------------------------------------

9. In order to induce Bank to enter into this Amendment, Borrower hereby
represents and warrants to Bank as follows:

9.1 The representations and warranties contained in the Agreement and the other
Loan Documents were true and correct in all material respects when made and
continue to be true and correct in all material respects as of the date of this
Amendment.

9.2 Both before and immediately after giving effect to this Amendment and the
other transactions contemplated hereby, no Event of Default, or other event or
circumstance that with the giving of notice or the passage of time could become
an Event of Default, has occurred and is continuing.

9.3 The execution, delivery, and performance by Borrower of this Amendment and
the other documents, instruments and agreements to which Borrower is a party
delivered or to be delivered to Bank in connection herewith (i) are within the
corporate powers of Borrower and have been duly authorized by all necessary
corporate action on the part of Borrower, (ii) do not require any governmental
or third party consents, except those which have been duly obtained and are in
full force and effect, (iii) do not and will not conflict with any requirement
of law, Borrower’s or any Guarantor’s articles or certificate of incorporation,
bylaws, operating agreement, partnership agreement, minutes or resolutions,
(iv) after giving effect to this Amendment, do not result in any breach of or
constitute a default under any agreement or instrument to which Borrower, any
Guarantor or any of their respective Subsidiaries is a party or by which they or
any of their respective properties are bound, and (v) do not result in or
require the creation or imposition of any mortgage, deed of trust, pledge, lien,
security interest or other charge or encumbrance of any nature upon any of the
assets or properties of Borrower or any Guarantor, other than those in favor of
Bank.

9.4 This Amendment and the other instruments and agreements delivered or to be
delivered to Bank in connection herewith have been duly executed and delivered
by Borrower and constitutes the legal, valid, and binding obligation of
Borrower, enforceable against Borrower in accordance with their respective
terms, except to the extent that (i) enforcement may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors, (ii) enforcement may
be subject to general principles of equity, and (iii) the availability of the
remedies of specific performance and injunctive relief may be subject to the
discretion of the court before which any proceedings for such remedies may be
brought.

9.5 Borrower does not have any right of offset, defense, counterclaim, dispute
or disagreement of any kind or nature whatsoever with respect to any of its
liabilities, obligations or indebtedness arising under or in connection with any
Loan Document.

10. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

(a) this Amendment, duly executed by Borrower;

(b) an amended and restated Pricing Addendum, duly executed by Borrower;

(c) an Affirmation of Guaranties and Security Agreement, duly executed by each
Guarantor;

(d) undated assignments separate from certificate (aka stock powers) duly
executed in blank by Borrower with respect to the shares of stock owned by
Borrower in each Guarantor;

(e) corporate resolutions and incumbency certifications, duly executed by
Borrower and each Guarantor;

(f) a fully-earned and non-refundable amendment fee in the amount of $22,500,
which may be debited from any of Parent’s or any other Borrower’s accounts;

(g) an amount equal to all Bank Expenses incurred through the date of this
Amendment, which amounts may be debited from any of Borrower’s accounts with
Bank; and

 

-3-



--------------------------------------------------------------------------------

(h) such other documents, instruments and certificates and completion of such
other matters, as Bank may reasonably deem necessary or appropriate.

11. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

[Remainder of Page Left Blank]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

CARBONITE, INC. By:   /s/ David Friend Title:   Chief Executive Officer

 

COMERICA BANK By:   /s/ James Demoy Title:   Vice President

[Signature Page to First Amendment to Loan and Security Agreement]



--------------------------------------------------------------------------------

EXHIBIT D

BORROWING BASE CERTIFICATE

 

Borrower: Carbonite, Inc.   Bank:   Comerica Bank     Technology & Life Sciences
Division Commitment Amount: $25,000,000     Loan Analysis Department     100
Federal Street     28th Floor, MC 5119     Boston, MA 02110     Phone: (617)
757-6336     Fax: (617) 757-6351

 

CONSUMER SUBSCRIPTION CONTRACT PAYMENTS

     

1.      Total Cash Receipts From Credit Card Sales for consumer
Subscription Contracts for 3 months ending                 

      $                              

 

 

 

BUSINESS SUBSCRIPTION CONTRACT ACCOUNTS RECEIVABLE

     

2.      Accounts (for business Subscription Contracts) invoiced during 3 months
ending

      $                      

 

 

 

3.      Additions (please explain on reverse)

      $                      

 

 

 

4.      TOTAL ACCOUNTS RECEIVABLE AS OF                 

      $                      

 

 

 

BUSINESS SUBSCRIPTION CONTRACT ACCOUNTS DEDUCTIONS (without duplication)

     

5.      Amounts over 90 days

   $                      

 

 

    

6.      Credit Balances over 90 days

   $                      

 

 

    

7.      Balance of 25% over 90 day

   $                      

 

 

    

8.      Concentration limits 25%

   $                      

 

 

    

9.      Foreign Accounts

   $                      

 

 

    

10.    Governmental Accounts

   $                      

 

 

    

11.    Contra Accounts

   $                      

 

 

    

12.    Promotion or Demo Accounts

   $                      

 

 

    

13.    Intercompany/Employee Accounts

   $                      

 

 

    

14.    Other (please explain below)

   $                      

 

 

    

15.    TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS

      $                      

 

 

 

16.    Eligible Subscription Contract Accounts (#4 minus #15)

      $                      

 

 

 

AVERAGE SUBSCRIPTION RENEWAL RATE

     

17.    Actual renewals during month ending              (three months prior)

        

 

 

    

18.    Scheduled/ Eligible renewals during month ending              (three
months prior)

        

 

 

    

19.    Month 3 Renewal Rate (#17 divided by #18)

           

 

 

 

20.    Actual renewals during month ending              (two months prior)

        

 

 

    

21.    Scheduled/ Eligible renewals during month ending              (two months
prior)

        

 

 

    

22.    Month 2 Renewal Rate (#20 divided by #21)

           

 

 

 

23.    Actual renewals during month ending              (month ending on
Certificate date)

        

 

 

    

24.    Scheduled/ Eligible renewals during month ending              (month
ending on Certificate date)

        

 

 

    

25.    Month 1 Renewal Rate (#23 divided by #24)

           

 

 

 

26.    ADVANCE RATE ([#19 plus #22 plus #25] divided by 3]

           

 

 

 

BORROWING BASE

     

27.    Applicable Bookings (#1 plus 16)

   $           

 

 

    

28.    BORROWING BASE (#26 times #27)

   $           

 

 

    

BALANCES

     

29.    Maximum Loan Amount

   $ 25,000,000      

30.    Total Funds Available (Lesser of #28 or #29)

      $                      

 

 

 

31.    Outstanding under Sublimits (if any)

      $           

 

 

 

32.    Present balance owing on Line of Credit

      $           

 

 

 

33.    Reserve Position (#30 minus #31 and #32)

      $           

 

 

 

The undersigned represents and warrants that the foregoing is true, complete and
correct, and that the information reflected in this Borrowing Base Certificate
complies with the representations and warranties set forth in the Loan and
Security Agreement between the undersigned and Comerica Bank.

 

Comments:

           

BANK USE ONLY

Rec’d By:                                              

Date:                                                      

Reviewed By:                                       

Date:                                                      

 

CARBONITE, INC.

Authorized Signer

   

 



--------------------------------------------------------------------------------

EXHIBIT E

COMPLIANCE CERTIFICATE

 

Please send all Required Reporting to:  

Comerica Bank

Technology & Life Sciences Division

Loan Analysis Department

250 Lytton Avenue

3rd Floor, Mail Code 4240

Palo Alto, California 94301

Phone: 650-462-6060

Fax: 650-462-6061

FROM: CARBONITE, INC.

The undersigned authorized Officer of CARBONITE, INC., a Delaware corporation
(“Borrower”), hereby certifies that in accordance with the terms and conditions
of the Loan and Security Agreement between Borrower and Bank (the “Agreement”),
(i)Borrower is in complete compliance for the period ending
                                                                  with all
required covenants, including without limitation the ongoing registration of
intellectual property rights in accordance with Section 6.8, except as noted
below and (ii) all representations and warranties of Borrower stated in the
Agreement are true and correct in all material respects as of the date hereof
(provided, however, that those representations and warranties expressly
referring to another date remain true, correct and complete in all material
respects as of such date). Attached herewith are the required documents
supporting the above certification. The Officer further certifies that these are
prepared in accordance with Generally Accepted Accounting Principles (GAAP) and
are consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under “Complies” or
“Applicable” column.

 

REPORTING COVENANTS    REQUIRED    COMPLIES  

Company Prepared Monthly F/S

   Monthly*, within 25 days      YES         NO   

Compliance Certificate

   Monthly*, within 25 days      YES         NO   

CPA Audited, Unqualified F/S

   Annually, within 180 days of FYE      YES         NO   

Borrowing Base Cert., A/R & A/P Agings

   Monthly*, within 25 days      YES         NO   

Detailed Schedules re Applicable Bookings, Subscription Renewal Rate and Advance
Rate calculations

   Monthly, within 25 days      YES         NO   

Annual Business Plan (incl. operating budget)

   Annually, within 30 days of FYE      YES         NO   

IP Report

   Quarterly      YES         NO   

Audit

   Semi-annual      YES         NO   

If Public:

        

10-Q

   Quarterly, within 5 days of SEC filing (50 days)      YES         NO   

10-K

   Annually, within 5 days of SEC filing (95 days)      YES         NO       *
Quarterly if no outstanding Advances w/in past 30 days          REQUIRED   
ACTUAL      

Net Cash Amount

   n/a    $                                           —           —     

Total amount of Borrower’s cash and

   n/a    $                                 **      YES         NO   

investments

        

Total amount of Borrower’s cash and

   > 50% of all accounts **    $                                           YES
        NO   

investments maintained with Bank

   **Cash/investments outside of Bank must be less than 50% of all cash and
investments    

 

REPORTING COVENANTS

   DESCRIPTION    APPLICABLE  

Legal Action > $500,000 (Sect. 6.2(a)(iv))

   Notify promptly upon notice                               YES         NO   

Inventory Disputes > $250,000 (Sect. 6.3)

   Notify promptly upon notice                               YES         NO   

Cross default with other agreements

   Notify promptly upon notice                               YES         NO   

> $500,000 (Sect. 8.7)

        YES         NO   

Judgment > $500,000 (Sect. 8.9)

   Notify promptly upon notice                               YES         NO   

Highest outstanding balance under Revolving Line prior to date of Certificate

   $                             ***/****      N/A         N/A   



--------------------------------------------------------------------------------

FINANCIAL COVENANTS

     REQUIRED      ACTUAL      COMPLIES   

TESTED MONTHLY (QUARTERLY IF NO OUTSTANDINGS):

     

Minimum Current Ratio***

    
  > 1.25 to
1.00   
                 to 1.00      YES         NO   

Minimum Subscribers****

     > 1,000,000           YES         NO        

 

     

OTHER COVENANTS

     REQUIRED      ACTUAL      COMPLIES   

Permitted Acquisitions

     <$30 million*****           YES         NO        

 

     

Permitted Indebtedness for equipment leases

     <$250,000           YES         NO        

 

     

Permitted Investments for stock repurchase

     <$250,000           YES         NO        

 

     

Permitted Investments in Subsidiaries

     <$100,000******           YES         NO        

 

     

Permitted Investments for employee loans

     <$250,000           YES         NO        

 

     

Permitted Investments for joint ventures

     <$100,000           YES         NO        

 

     

Permitted Liens for equipment leases

     <$250,000           YES         NO        

 

     

Permitted Transfers

     <$250,000           YES         NO        

 

     

 

*** Applicable at all times after date Revolving Line outstandings are first
equal to or exceed $5 million

**** Applicable at all times after date Revolving Line outstandings are first
equal to or exceed $5 million

***** $30 million if Net Cash Amount >$20 million; otherwise $0

****** $2 million (less Investment in ICP license entity) in Carbonite China if
Net Cash Amount < $15 million; $5 million (less Investment in ICP license
entity) in Carbonite China if Net Cash Amount > $15 million

Please Enter Below Comments Regarding Violations:

The Officer further acknowledges that at any time Borrower is not in compliance
with all the terms set forth in the Agreement, including, without limitation,
the financial covenants, no credit extensions will be made.

Very truly yours,

 

  Authorized Signer Name: Title:



--------------------------------------------------------------------------------

EXHIBIT F

PRIME REFERENCED RATE ADDENDUM



--------------------------------------------------------------------------------

PRIME REFERENCED RATE ADDENDUM TO

LOAN AND SECURITY AGREEMENT

This Prime Referenced Rate Addendum to Loan and Security Agreement (this
“Addendum”) is entered into as of August 30, 2012, by and between Comerica Bank
(“Bank”) and Carbonite, Inc., a Delaware corporation (“Borrower”). This
Addendum: (a) supplements the terms of the Loan and Security Agreement dated as
of May 11, 2011 by and between Borrower and Bank (as the same may be amended,
modified, supplemented, extended or restated from time to time, collectively,
the “Agreement”); and (b) amends and restates, in its entirety, but without
novation, the Prime Referenced Rate Addendum to Loan and Security Agreement
dated as of May 11, 2011 by and between Borrower and Bank.

1. Definitions. As used in this Addendum, the following terms shall have the
following meanings. Initially capitalized terms used and not defined in this
Addendum shall have the meanings ascribed thereto in the Agreement.

a. “Applicable Margin” means one quarter of one percent (0.25%) per annum.

b. “Business Day” means any day, other than a Saturday, Sunday or any other day
designated as a holiday under Federal or applicable State statute or regulation,
on which Bank is open for all or substantially all of its domestic and
international business (including dealings in foreign exchange) in San Jose,
California, and, in respect of notices and determinations relating to the Daily
Adjusting LIBOR Rate, also a day on which dealings in dollar deposits are also
carried on the London interbank market and on which banks are open for business
in London, England.

c. “Change in Law” means the occurrence, after the date hereof, of any of the
following: (i) the adoption or introduction of, or any change in any applicable
law, treaty, rule or regulation (whether domestic or foreign) now or hereafter
in effect and whether or not applicable to Bank on such date, or (ii) any change
in interpretation, administration or implementation thereof of any such law,
treaty, rule or regulation by any Governmental Authority, or (iii) the issuance,
making or implementation by any Governmental Authority of any interpretation,
administration, request, regulation, guideline, or directive (whether or not
having the force of law), including any risk-based capital guidelines. For
purposes of this definition, (x) a change in law, treaty, rule, regulation,
interpretation, administration or implementation shall include, without
limitation, any change made or which becomes effective on the basis of a law,
treaty, rule, regulation, interpretation administration or implementation then
in force, the effective date of which change is delayed by the terms of such
law, treaty, rule, regulation, interpretation, administration or implementation,
and (y) the Dodd-Frank Wall Street Reform and Consumer Protection Act (Pub. L.
111-203, H.R. 4173) and all requests, rules, regulations, guidelines,
interpretations or directives promulgated thereunder or issued in connection
therewith shall be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, issued or promulgated, whether before or after the date
hereof, and (z) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States regulatory
authorities, in each case pursuant to Basel III, shall each be deemed to be a
“Change in Law”, regardless of the date enacted, adopted, issued or implemented.

d. “Daily Adjusting LIBOR Rate” means, for any day, a per annum interest rate
which is equal to the quotient of the following:

 

  (1)

for any day, the per annum rate of interest determined on the basis of the rate
for deposits in United States Dollars for a period equal to one (1) month
appearing on Page BBAM of the Bloomberg Financial Markets Information Service as
of 8:00 a.m. (California time) (or as soon thereafter as practical) on such day,
or if such day is not a Business Day, on the immediately preceding Business Day.
In the event that such rate does not appear on Page BBAM of the Bloomberg
Financial Markets Information Service (or otherwise on such Service) on any day,
the “Daily Adjusting LIBOR Rate” for such day shall be determined by reference
to such other publicly available service for displaying eurodollar rates as may
be reasonably selected by Bank, or in the absence of such other service, the
“Daily Adjusting LIBOR Rate” for such day shall, instead, be determined based
upon the average of the rates at which Bank is offered dollar deposits at or
about 8:00 a.m.

 

-1-



--------------------------------------------------------------------------------

  (California time) (or as soon thereafter as practical), on such day, or if
such day is not a Business Day, on the immediately preceding Business Day, in
the interbank eurodollar market in an amount comparable to the outstanding
principal amount of the Obligations and for a period equal to one (1) month;

 

       divided by

 

  (2) 1.00 minus the maximum rate (expressed as a decimal) on such day at which
Bank is required to maintain reserves on “Euro-currency Liabilities” as defined
in and pursuant to Regulation D of the Board of Governors of the Federal Reserve
System or, if such regulation or definition is modified, and as long as Bank is
required to maintain reserves against a category of liabilities which includes
eurodollar deposits or includes a category of assets which includes eurodollar
loans, the rate at which such reserves are required to be maintained on such
category.

e. “Governmental Authority” means the government of the United States of America
or any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, without limitation, any supranational bodies such as the
European Union or the European Central Bank).

f. “LIBOR Lending Office” means Bank’s office located in the Cayman Islands,
British West Indies, or such other branch of Bank, domestic or foreign, as it
may hereafter designate as its LIBOR Lending Office by notice to Borrower.

g. “Prime Rate” means the per annum interest rate established by Bank as its
prime rate for its borrowers, as such rate may vary from time to time, which
rate is not necessarily the lowest rate on loans made by Bank at any such time.

h. “Prime Referenced Rate” means, for any day, a per annum interest rate which
is equal to the Prime Rate in effect on such day, but in no event and at no time
shall the Prime Referenced Rate be less than the sum of the Daily Adjusting
LIBOR Rate for such day plus two and one-half percent (2.50%) per annum. If, at
any time, Bank determines that it is unable to determine or ascertain the Daily
Adjusting LIBOR Rate for any day, the Prime Referenced Rate for each such day
shall be the Prime Rate in effect at such time, but not less than two and
one-half percent (2.50%) per annum.

2. Interest Rate. Subject to the terms and conditions of this Addendum, the
Obligations under the Agreement shall bear interest at the Prime Referenced Rate
plus the Applicable Margin.

3. Payment of Interest. Accrued and unpaid interest on the unpaid balance of the
Obligations outstanding under the Agreement shall be payable monthly, in
arrears, on the first day of each month, until maturity (whether as stated
herein, by acceleration, or otherwise). In the event that any payment under this
Addendum becomes due and payable on any day which is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day, and, to the
extent applicable, interest shall continue to accrue and be payable thereon
during such extension at the rates set forth in this Addendum. Interest accruing
hereunder shall be computed on the basis of a year of 360 days, and shall be
assessed for the actual number of days elapsed, and in such computation, effect
shall be given to any change in the applicable interest rate as a result of any
change in the Prime Referenced Rate on the date of each such change.

4. Bank’s Records. The amount and date of each advance under the Agreement, its
applicable interest rate, and the amount and date of any repayment shall be
noted on Bank’s records, which records shall be conclusive evidence thereof,
absent manifest error; provided, however, any failure by Bank to make any such
notation, or any error in any such notation, shall not relieve Borrower of its
obligations to repay Bank all amounts payable by Borrower to Bank under or
pursuant to this Addendum and the Agreement, when due in accordance with the
terms hereof.

 

-2-



--------------------------------------------------------------------------------

5. Default Interest Rate. From and after the occurrence of any Event of Default,
and for so long as any such Event of Default remains unremedied or uncured
thereafter, the Obligations outstanding under the Agreement shall bear interest
at a per annum rate of five percent (5%) above the otherwise applicable interest
rate hereunder, which interest shall be payable upon demand. In addition to the
foregoing, a late payment charge equal to five percent (5%) of each late payment
hereunder may be charged on any payment not received by Bank within ten
(10) calendar days after the payment due date therefor, but acceptance of
payment of any such charge shall not constitute a waiver of any Event of Default
under the Agreement. In no event shall the interest payable under this Addendum
and the Agreement at any time exceed the maximum rate permitted by law.

6. Prepayment. Borrower may prepay all or part of the outstanding balance of any
Obligations at any time without premium or penalty. Any prepayment hereunder
shall also be accompanied by the payment of all accrued and unpaid interest on
the amount so prepaid. Borrower hereby acknowledges and agrees that the
foregoing shall not, in any way whatsoever, limit, restrict, or otherwise affect
Bank’s right to make demand for payment of all or any part of the Obligations
under the Agreement due on a demand basis in Bank’s sole and absolute
discretion.

7. Regulatory Developments or Other Circumstances Relating to the Daily
Adjusting LIBOR Rate.

a. If any Change in Law shall: (a) subject Bank to any tax, duty or other charge
with respect to this Addendum or any Obligations under the Agreement, or shall
change the basis of taxation of payments to Bank of the principal of or interest
under this Addendum or any other amounts due under this Addendum in respect
thereof (except for changes in the rate of tax on the overall net income of Bank
or its LIBOR Lending Office imposed by the jurisdiction in which Bank’s
principal executive office or LIBOR Lending Office is located); or (b) impose,
modify or deem applicable any reserve (including, without limitation, any
imposed by the Board of Governors of the Federal Reserve System), special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by Bank, or shall impose on Bank or the foreign
exchange and interbank markets any other condition affecting this Addendum or
the Obligations; and the result of any of the foregoing is to increase the cost
to Bank of maintaining any part of the Obligations or to reduce the amount of
any sum received or receivable by Bank under this Addendum by an amount deemed
by Bank to be material, then Borrower shall pay to Bank, within fifteen
(15) days of Borrower’s receipt of written notice from Bank demanding such
compensation, such additional amount or amounts as will compensate Bank for such
increased cost or reduction. A certificate of Bank, prepared in good faith and
in reasonable detail by Bank and submitted by Bank to Borrower, setting forth
the basis for determining such additional amount or amounts necessary to
compensate Bank shall be conclusive and binding for all purposes, absent
manifest error.

b. In the event that any Change in Law affects or would affect the amount of
capital required or expected to be maintained by Bank (or any corporation
controlling Bank), and Bank determines that the amount of such capital is
increased by or based upon the existence of any obligations of Bank hereunder or
the maintaining of any Obligations, and such increase has the effect of reducing
the rate of return on Bank’s (or such controlling corporation’s) capital as a
consequence of such obligations or the maintaining of such Obligations to a
level below that which Bank (or such controlling corporation) could have
achieved but for such circumstances (taking into consideration its policies with
respect to capital adequacy), then Borrower shall pay to Bank, within fifteen
(15) days of Borrower’s receipt of written notice from Bank demanding such
compensation, additional amounts as are sufficient to compensate Bank (or such
controlling corporation) for any increase in the amount of capital and reduced
rate of return which Bank reasonably determines to be allocable to the existence
of any obligations of the Bank hereunder or to maintaining any Obligations. A
certificate of Bank as to the amount of such compensation, prepared in good
faith and in reasonable detail by Bank and submitted by Bank to the undersigned,
shall be conclusive and binding for all purposes absent manifest error.

8. Legal Effect. Except as specifically modified hereby, all of the terms and
conditions of the Agreement remain in full force and effect.

9. Conflicts. As to the matters specifically the subject of this Addendum, in
the event of any conflict between this Addendum and the Agreement, the terms of
this Addendum shall control.

[Remainder of page left blank]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have agreed to the foregoing as of the date
first set forth above.

 

COMERICA BANK     CARBONITE, INC. By:   /s/ James Demoy     By:   /s/ David
Friend Name:     James Demoy     Name:     David Friend Title:       Vice
President     Title:       Chief Executive Officer

[Signature Page to Prime Referenced Rate Addendum to Loan and Security
Agreement]